Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 26, 2019

The Court of Appeals hereby passes the following order:

A20D0163. ANITRA FREEMAN v. MISTY REEVES.

      Anitra Freeman has filed a timely application for discretionary appeal from the
trial court’s order dismissing her petition for a permanent protective order against
Misty Reeves. However, the order appears to be subject to direct appeal.
      A party must file an application for discretionary appeal to obtain review of a
protective order that was entered in an action brought under the Family Violence Act,
OCGA § 19-13-1 et seq., because such cases are “domestic relations cases” within the
meaning of OCGA § 5-6-35 (a) (2). See Schmidt v. Schmidt, 270 Ga. 461, 461-462
(1) (510 SE2d 810) (1999). However, a party may generally file a direct appeal from
a final order that was entered in an action brought under the general stalking statute,
OCGA § 16-5-94. See, e.g., Thornton v. Hemphill, 300 Ga. App. 647 (686 SE2d 263)
(2009) (affirming on direct appeal a stalking protective order entered under OCGA
§ 16-5-94); Pilcher v. Stribling, 282 Ga. 166 (647 SE2d 8) (2007) (reversing on direct
appeal a stalking protective order entered under OCGA § 16-5-94); see also OCGA
§ 5-6-34 (a) (1). Here, there is no indication that Freeman and Reeves have a familial
relationship within the meaning of the Family Violence Act.1 Rather, Freeman
petitioned for the entry of a stalking protective order pursuant to OCGA § 16-5-94.
Therefore, Freeman appears to have a right of direct appeal.


      1
       “[T]he term ‘family violence’ means [certain] acts between past or present
spouses, persons who are parents of the same child, parents and children, stepparents
and stepchildren, foster parents and foster children, or other persons living or
formerly living in the same household[.]” OCGA § 19-13-1.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Freeman shall have ten days from the date
of this order to file a notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/26/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.